Citation Nr: 1211184	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-44 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a right foot disorder.  

6.  Entitlement to service connection for a hearing loss disability.  

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

10.  Entitlement to an initial rating in excess of 10 percent for epidermal inclusion cysts on the posterior aspect of both shoulders.

11.  Entitlement to an initial rating in excess of 0 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2007.  He had service in Iraq from January 2005 to January 2006, where his awards and decorations included the Combat Action Badge.  His primary military occupational specialty was that of field artillery crewmember.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions rendered in May 2008.  
In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  The transcript of this proceeding has been included in the claims folder.  

The issues of entitlement to service connection for a left shoulder disorder, a right shoulder disorder, a left knee disorder, allergic rhinitis, and sinusitis and the issues of increased initial ratings for degenerative disc disease of the lumbar spine, epidermal inclusion cysts on the posterior aspect of both shoulders, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The presence of a chronic, identifiable left ankle disorder has not been established.

2.  The presence of a chronic, identifiable right foot disorder has not been established.

3.  The presence of a chronic, identifiable hearing loss disability under VA regulations has not been established.


CONCLUSIONS OF LAW

1.  The claimed left ankle disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The claimed right foot disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  The claimed hearing loss disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a left ankle disorder, a right foot disorder, and a hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment  records and the transcript of his April 2011 hearing before the undersigned Veterans Law Judge.  

In December 2007, January 2008, and July and August 2009, VA examined the Veteran to determine, in part, the nature and etiology of any left ankle disorder, right foot disorder, or hearing loss disability found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the following issues:  entitlement to service connection for a left ankle disorder, entitlement to service connection for a right foot disorder, and entitlement to service connection for a hearing loss disability.  .  He has not identified any outstanding evidence which could support those particular claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of those issues.

The Factual Basis

The report of the Veteran's December 2003 service entrance examination shows that the Veteran's ears and eardrums, lower extremities, and feet were normal.  


Audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
10
25
RIGHT
10
5
0
5
0

Speech reception testing was not performed.  

In March 2004, it was noted that the Veteran was routinely exposed to noise.  Audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
30
15
0
20
30
RIGHT
10
5
-10
0
0

Speech reception testing was not performed.  

In April 2004, the Veteran was treated for complaints of left ankle and Achilles pain.  X-rays of the Veteran's left heel and ankle revealed some calcification.  The assessment was heel pain.

During audiometric testing in November 2004, the Veteran demonstrated the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
25
30
RIGHT
5
-5
0
5
10

Speech reception testing was not performed.  

In March 2005, audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
10
25
RIGHT
10
5
0
5
0

Speech reception testing was not performed.  

During audiometric testing in January 2006, the Veteran demonstrated the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
10
30
RIGHT
5
0
-5
0
0

Speech reception testing was not performed.  

During a November 2006 Medical Board Examination, the Veteran responded in the negative, when asked if he then had, or had ever had, foot trouble or a hearing loss.  On examination, his ears, eardrums, lower extremities and feet were found to be normal.  


Audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
10
20
RIGHT
5
0
-5
0
0

Speech reception testing was not performed.  

During a VA General Medical Examination in December 2007, the Veteran complained of a left ankle disorder, manifested by Achilles tendon pain.  He also reported a history of right foot arthralgia in basic training and stated that inservice X-rays had shown a stress fracture.  He stated that since that time, he would experience right heel pain after two miles of running.  He noted that he had not been treated for a right foot disorder since service.  

On examination, the Veteran's posture was normal, and his gait was non-arthralgic.  His deep tendon reflexes, including the Achilles, were 2+, bilaterally.  There was no evidence of atrophy or hypertrophy, and the Veteran's strength was 5/5 to gravity and resistance.  The examiner stated that the Veteran's strength was normal for his age.  The examiner also found the Veteran's sensation normal and equal, bilaterally.  The Veteran was able to heel-to-toe walk, heel walk, and toe walk.  The Veteran was able to dorsiflex his ankles from 0 to 22 degrees and to plantar flex his ankles from 0 to 45 degrees.  His adduction strength at the ankles was 5/5.  The Veteran demonstrated a normal range of foot motion without discomfort.  There was no Achilles misalignment and no calluses, tenderness, edema, or erythema.  In addition, the Veteran demonstrated no abnormal shoe wear.  A December 2007 X-ray of the right foot was reviewed and noted to be unremarkable.  Following the examination, the examiner stated that despite the Veteran's subjective complaints of right foot pain, ankle pain, and Achilles tendon problems, there were no objective findings on the examination.  

In January 2008, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability found to be present.  He complained of difficulty hearing, particularly when someone was whispering to him.  He reported regular noise exposure in service, primarily from the sounds of weapons fire, small arms to artillery.

Audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
20
30
RIGHT
15
10
15
15
10

Speech reception testing revealed speech recognition scores of 100 percent in the left ear and 96 percent in the right ear.  

Following the examination, the examiner concluded that the Veteran had normal hearing sensitivity in his right ear.  The examiner also concluded that the Veteran had normal hearing sensitivity through 3000 hertz sloping to a mild sensorineural hearing loss at 4000 hertz.  The examiner noted that the Veteran's speech recognition scores were in agreement with the puretone averages.  The examiner opined that based on the slope of the hearing loss in the left ear and the history of a high level of noise exposure in combat, it was at least as likely as not that the hearing loss was the result of acoustic trauma in service.  

In July 2009, the Veteran was reexamined by VA.  Audiometric testing revealed the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
25
RIGHT
10
5
10
10
5

Speech reception testing revealed speech recognition scores of 98 percent in the left ear and 100 percent in the right ear.  

Following the examination, the examiner concluded that the Veteran had clinically normal hearing, bilaterally.  

In August 2009, the Veteran was reexamined by VA.  He reiterated his history of left ankle problems in basic training.  He also stated that he had been diagnosed with a stress fracture of the left heel.  He reported that approximately twice a month, he experienced a shooting type of pain at the back of the left ankle which lasted for 2 or 3 days.  He also reported flare-ups with certain activities such as running and stepping off stairs.  He noted that aside from his flare-ups, he did not experience any functional limitations with standing or walking.  The Veteran denied the presence of stiffness, swelling, deformity, weakness, locking, giving way, or instability. 

On examination, the Veteran's posture was erect, and his gait was within normal limits.  There was no need for prosthetics or assistive devices.  The deep tendon reflexes were 2+/4, including the Achilles.  There was no atrophy, hypertrophy, or loss of muscle tone, and the Veteran's strength, bilaterally, was normal for the Veteran's age.  He demonstrated good heel-to-toe walking , heel walking, and toe walking.  His sensation was also equal, bilaterally.  The Veteran dorsiflexed his ankles from 0 to 10 degrees and plantar flexed his ankles from 0 to 30 degrees.  He was also able to fully invert and evert his ankles, bilaterally.  The left ankle was not tender to palpation.  X-rays of the left ankle were negative.  Following the VA examination, the examiner found that the Veteran's left ankle condition had resolved without residuals.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his April 2011 hearing before the undersigned, the Veteran testified that during basic training, he had sustained a stress fracture of the right heel and that he also experienced problems with his Achilles tendon.  He also testified that he had experienced such problems since service.  In addition, the Veteran testified that he had a hearing loss disability as the result of chronic exposure to weapons fire in service, particularly as an artilleryman.  He stated that he has continued to experience hearing difficulty since his separation from service.  Therefore, he maintained that service connection was warranted for a left ankle disorder, right foot disorder, and bilateral hearing loss disability.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal as to those issues will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he had pain in his left ankle and right foot in service and that he had extensive noise exposure and difficulty hearing in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Left Ankle

The evidence shows that at the time of his entry in service the Veteran's lower extremities were normal.  In April 2004, during basic training, the Veteran complained of left ankle and Achilles pain.  Although X-rays of the left ankle and Achilles revealed some calcification, there was no diagnosis beyond heel pain.  Moreover, there were no complaints or clinical findings of a left ankle or Achilles disorder during the Veteran's service separation examination.  

Since service, the Veteran has continued to complain of left ankle and Achilles tendon pain; however, there is no evidence to account for his complaints.  Indeed, two different VA examiners have not found any objective evidence of a chronic identifiable left ankle or Achilles tendon disorder, and X-rays of the left ankle have been negative.  In this regard, it should be noted that pain alone, that is, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).

Absent evidence of a chronic, identifiable left ankle or Achilles tendon disorder in or after service, the Veteran does not meet the criteria for service connection.  Therefore, service connection is not warranted, and the appeal is denied.

The Right Foot

The Veteran's testimony notwithstanding, his service treatment records are negative for any complaints or clinical findings of a right foot disorder of any kind.  Although he complained of right foot pain during a VA examination shortly after service, there were no objective findings to support a diagnosis of a chronic, identifiable right foot disorder.  As above, pain alone is not a disability for which service connection may be granted.  Sanchez-Benitez.  

Absent evidence of a chronic, identifiable right foot disorder in or after service, the Veteran does not meet the criteria for service connection.  Therefore, service connection is not warranted, and the appeal is denied.

The Hearing Loss Disability

In addition to the general criteria applicable to establishing service connection, certain laws and regulations establish more specific criteria for service connection for a hearing loss disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For certain organic neurologic disabilities, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The Board acknowledges that as an artilleryman in service, the Veteran would have experienced frequent noise exposure.  However, multiple hearing tests in and after service have been negative for any findings of a chronic, identifiable hearing loss disability as defined by VA.  Although the December 2008 VA examiner stated that the Veteran had a mild sensorineural hearing loss in his left ear at 4000 hertz, it was not 40 decibels or greater.  Indeed, the Veteran's puretone thresholds have primarily been 25 decibels or less, bilaterally, at all of the applicable frequencies.  Therefore, the December 2008 VA examiner's conclusion is not sufficient to substantiate the presence of a left ear hearing loss disability.  

Absent evidence of a chronic, identifiable hearing loss disability in either ear in or after service, the Veteran does not meet the criteria for service connection.  Therefore, service connection is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a hearing loss disability is denied.


REMAND

The Veteran also seeks entitlement to service connection for a left shoulder disorder, a right shoulder disorder, a left knee disorder, sinusitis, and allergic rhinitis and entitlement to increased initial ratings for degenerative disc disease of the lumbar spine, epidermal inclusion cysts on the posterior aspect of both shoulders, and PTSD.  

During his April 2011 hearing before the undersigned, the Veteran testified that in 2007, after his separation from service, he had enrolled himself for treatment at the VA Health Care System in Pensacola, Florida.  He reported that in association with that treatment, he had undergone a CT scan of his sinuses in 2009.  That report has not been associated with the claims folder; however, it could well be relevant to the Veteran's appeal.  

During his hearing, the Veteran also testified that following service, he had received an injection in one of his shoulders.  Post service records of treatment for his shoulders have not been associated with the claims file.  

At his hearing, the Veteran also testified that he had been taking medication which was beneficial for his service-connected back problems and his PTSD.  He stated that it had been prescribed by a private physician, and the Veteran's wife testified that such medication had been prescribed by the Veteran's back surgeon.  There are no records on file reflecting post-service treatment by a private physician, including a back surgeon.  However, such records could also be relevant to the Veteran's appeal.  

During his hearing, the Veteran also testified that following his separation from service, he had tried counseling, including REBT (Rational Emotive Behavior Therapy) from a Dr. L. S.  The reports of that therapy have not been associated with the claims folder.  However, they could well be relevant to the Veteran's appeal.  

The Veteran last had a VA psychiatric examination in July 2009.  Objective testing suggested the intentional over endorsement of psychiatric symptoms.  Therefore, the relationship between the Veteran's mental health and his occupational and social functioning had been unclear.  Such lack of clarity warrants further examination.

With respect to his claim for an increased rating for PTSD, the Board is aware of the Veteran's concerns with respect to his employment.  However, it should be noted that disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Thus, the impact of the Veteran's PTSD on his occupational capability is very relevant to his appeal for a higher rating.  VA's inability to fully develop that aspect of the Veteran's claim could militate against his appeal.  

To date, VA has not informed the Veteran of its duties to assist him in the development of his claims for increased initial ratings for his service-connected degenerative disc disease of the lumbar spine, epidermal inclusion cysts on the posterior aspect of both shoulders, and PTSD.

In light of the foregoing, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claims for increased initial ratings for his service-connected degenerative disc disease of the lumbar spine, epidermal inclusion cysts on the posterior aspect of both shoulders, and PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159

2.  Request that the Veteran provide the name and addresses of all practitioners, both VA and non-VA, who have treated him since service for a left shoulder disorder, a right shoulder disorder, a left knee disorder, sinusitis, allergic rhinitis, degenerative disc disease of the lumbar spine, epidermal inclusion cysts on the posterior aspect of both shoulders, and PTSD.  Also identify the dates of the treatment for each of the respective disorders.  Then request the records of that treatment directly from the practitioners involved.  
Such records must include, but are not limited to, those reflecting the Veteran's treatment through the VA Pensacola Health Care System, those from Dr. L. S., and those from the private practitioners, the practitioner who injected one of the Veteran's shoulders after service, and the practitioner who prescribed medication for the Veteran's back disorder, sinusitis, and PTSD.

The requested records should include, but are not limited to, discharge summaries, consultation reports, X-ray reports, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  Also request that the Veteran provide any such records he may have in his possession.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by a department or agency of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are unavailable but are not held by a department or agency of the federal government,  notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a psychiatric examination to determine the extent of impairment attributable to his service-connected PTSD.  All indicated tests and studies, including, but not limited to, psychological testing, must be performed and any necessary consultations must be scheduled.  

The claims folder and a copy of this remand, must be made available to the examiner for review  in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In performing the examination, the examiner must consider the following:

a.  Whether the each of the symptoms identified in the criteria for evaluating mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), is a symptom of the Veteran's PTSD.  To the extent possible, the manifestations of the Veteran's PTSD must be distinguished from those of any other psychiatric disorder found to be present.  

b.  In addition to identifying the symptoms of the Veteran's PTSD, the examiner must render an opinion, with rationale, as to the effect on his occupational capability and social functioning.  In this regard, the examiner must provide a Global Assessment of Functioning (GAF) Score based solely upon the PTSD and provide an explanation of the significance of the GAF Score assigned.  

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, the notice informing the Veteran of the date, time, and location of the VA examination must be associated with the claims file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other necessary development, such as the scheduling of any additional VA examinations.  Then readjudicate the issues of entitlement to service connection for a left shoulder disorder, a right shoulder disorder, a left knee disorder, sinusitis, and allergic rhinitis and entitlement to increased initial ratings for degenerative disc disease of the lumbar spine, epidermal inclusion cysts on the posterior aspect of both shoulders, and PTSD.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  
The Veteran need take no action unless he is notified to do so.  However, he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


